Citation Nr: 0824897	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
June 1946; he died in December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Newark, New Jersey.  The veteran testified before the 
undersigned Veterans Law Judge in January 2006; a transcript 
of that hearing is associated with the claims folder.  In 
January 2006, the Board found that good or sufficient cause 
was shown under the provisions of 38 U.S.C.A. § 7107and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board's docket.

By decision in March 2006, the Board denied the veteran's 
appeal.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  By order dated 
in April 2008 the Court vacated the Board's March 2006 
decision and dismissed the veteran's appeal.


FINDINGS OF FACT

1.  The veteran died in December 2007.

2.  In an April 2008 order, the Court vacated the Board's 
March 2006 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal in December 2007.  The veteran's counsel notified the 
Court of his death that same month.  In its April 2008 order, 
after receiving notice that the veteran had died, the Court 
vacated the March 2006 Board decision, dismissed the appeal, 
and returned the case to the Board.  A copy of the veteran's 
death certificate is associated with the claims folder.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


